Citation Nr: 0939896	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-12 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for cervical stenosis 
with myelomalacia.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a laceration of the left shoulder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim in letters from the RO dated in 
September 2004, May 2006, August 2007 and June 2008.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has also held that the VCAA notice 
requirements applied to all elements of a claim.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2009).  

The Board notes that, during the Veteran's December 2008 VA 
examination and his September 2009 videoconference hearing, 
the Veteran stated that beginning in October 2008, he was 
awarded disability benefits (SSD) from the Social Security 
Administration (SSA).  The claims folder contains a request 
for a final disability determination and medical records from 
the SSA.  A response from the SSA dated November 2008 noted 
that the Veteran was not eligible for SSI or disability 
benefits and that it did not have medical records for the 
Veteran.  Since, as recently as September 2009, the Veteran 
has continued to claim receipt of SSD benefits, an additional 
inquiry should be made to clarify if the Veteran is in 
receipt of SSD, and if so, those records regarding the award 
should be obtained and associated with the claims folder.

In this case, the Veteran's treatment records show that in 
June 1974 he fell through plate glass causing him to sustain 
a laceration of the left shoulder which required 28 stitches.  
The Veteran asserts that this accident led to his cervical 
stenosis with myelomalacia or, alternatively, that his 
cervical stenosis with myelomalacia is secondary to his 
service-connected shoulder disorder.  Treatment records and 
the Veteran's testimony at his September 2009 travel board 
hearing include complaints of neck pain.  Magnetic Imaging 
Resonance (MRI) scans have also shown high grade stenosis at 
the C5/6 levels with a question of myelomalacia.  MRIs have 
also shown diffuse cervical spondylosis with moderate central 
canal stenosis at the C4/5 and mild central canal stenosis at 
the C6/7 level causing spinal cord compression.  The Board 
notes that the Veteran has not been afforded a VA examination 
of his neck to determine whether the Veteran's neck 
conditions are secondary to his June 1974 injury.  

In August 2004, the Veteran asserted that his service-
connected disorder of the left arm had increased in severity.  
Treatment records show that the Veteran's use of his left arm 
is very limited.  The Board notes that in June 2003, the 
Veteran fell off of a truck onto his left shoulder, and was 
seen by his private physician for complaints of stiffness, 
numbness and general aching.  He was afforded a VA 
examination in September 2004, however, he failed to mention 
to the examiner that he had sustained an injury to his left 
arm about a year earlier.  In a private treatment record 
dated in November 2005, G.D., M.D., noted that the Veteran 
had been out of work for two years due to left upper 
extremity problems.  This time frame would coincide with the 
fall off the truck onto the left shoulder.  It is unclear 
whether the Veteran sought or received worker's compensation 
as a result of this injury.  In his April 2007 VA-9 
substantive appeal form, the Veteran asserted that his 
service connected injury had caused him to lose his grip on 
the hand rail of his truck which led to his June 2003 injury.  

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the Veteran for any disorders 
concerning the Veteran's left hand, left 
arm and neck since January 2003.  After 
the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The AMC/RO is to ascertain whether 
the Veteran filed a worker's compensation 
claim following his fall off of the truck 
in 2003.  If it is determined that the 
Veteran did file for and received 
worker's compensation as a result of that 
incident, all records concerning that 
claim are to be obtained and associated 
with the claims folder.

4.  The Veteran should be afforded a VA 
orthopedic examination to evaluate the 
Veteran's neck and left arm.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  

Based on a review of the record and an 
examination of the Veteran, the physician 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has a neck disorder that either began in 
service or is caused or aggravated by his 
service-connected left arm disorder.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

Regarding the left shoulder claim, the 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Joints, 
revised on April 20, 2009.  The examiner 
should keep in mind the Veteran's post 
service accidents and provide a detailed 
opinion distinguishing the residuals of 
the Veteran's in service injury with any 
effects of his post-service left shoulder 
injuries.  Adequate reason and bases are 
to be provided for any opinion rendered.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.  VA will notify the 
appellant if further action is required 
on his part.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


